Citation Nr: 0115883	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  94-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss.  

2.  Entitlement to a higher initial rating for the service-
connected ulcerative colitis, rated as 10 percent disabling 
effective in April 1992 and 30 percent disabling effective in 
April 2000.  




WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had verified active service from February 1977 to 
March 1992 with 4 years, 11 months and 25 days of prior 
active service of unverified dates.  

This appeal initially arose from an October 1992 rating 
decision of the RO that granted service connection for 
ulcerative colitis and assigned a noncompensable disability 
rating effective in April 1992.  That rating decision denied 
the veteran's claim of service connection for a hearing loss.  

In a July 1993 rating decision, the RO assigned a 10 percent 
disability rating for the service-connected ulcerative 
colitis effective in April 1992.  

In a June 2000 rating action, the RO assigned a 30 percent 
disability rating for ulcerative colitis effective in April 
2000.  

The veteran testified at a hearing before an RO Hearing 
Officer in July 1993.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue as shown on the preceding page to 
reflect the veteran's dissatisfaction with the initial rating 
assigned by the RO.  



REMAND

VA's duty to assist now includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A(d).  The claims file reflects that the veteran has 
not had a VA audiometric examination to determine whether he 
has a current hearing loss disability related to his 
extensive active service.  

Concerning the appeal for a higher rating for ulcerative 
colitis, the Board notes that the most recent examination for 
this disability was accomplished in July 1992.  The veteran 
failed to report for a compensation and pension examination 
in February 1998; however, he might not have received notice 
of that examination because in December 1997 and December 
1998 when the RO sent two letters concerning another matter 
to the veteran and both were returned as undelivered.  Under 
these circumstances, VA should attempt to ascertain the 
veteran's correct address and then offer him VA examinations.  

According to a June 2000 Supplemental Statement of the Case, 
the RO assigned a 30 percent disability rating for ulcerative 
colitis; however, in a letter dated August 14, 2000, the RO 
informed the veteran that a 40 percent disability rating had 
been assigned for ulcerative colitis.  The RO should clarify 
this matter.  

In his Substantive Appeal, the veteran indicated a desire for 
a hearing before a Member of the Board.  The claims file 
reflects that the RO scheduled such a hearing for May 2001, 
but the veteran failed to report.  The claims file also 
reflects that an April 2001 the notification letter was 
returned to the RO as undelivered.  Under these 
circumstances, the RO should determine whether the veteran 
still desires a hearing before a member of the Board and 
schedule one if the veteran wishes.  

Pursuant to 38 C.F.R. § 3.655 (2000), when the veteran 
without good cause fails to report for examination, his claim 
for an increased rating could be denied and his claim for 
service connection will be decided upon the evidence of 
record.  However, VA has a duty to fully inform the veteran 
of the consequences of the failure to undergo the scheduled 
examination.  See also Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with all notification 
requirements regarding the duty to report and the failure to 
report for examination.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to obtain copies of any relevant 
treatment or medical reports that are not 
currently associated with the claims 
folder.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.  

2.  The RO should the should take 
appropriate steps to ascertain the 
veteran's correct mailing address and 
then contact him to determine whether he 
desires a hearing before a Member of the 
Board.  If indicated, the RO then should 
schedule him for a hearing.  

3.  The RO also should schedule a VA 
hearing evaluation to determine the 
nature and extent of the claimed hearing 
loss.  The RO should notify the veteran 
of the scheduled examination and inform 
him that failure to report for a VA 
examination without good cause might 
result in denial of the claim.  In order 
to assist the audiologist in providing 
the requested information, the RO should 
furnish the claims folder to the 
audiologist prior to the examination.  
The audiologist should review the claims 
folder and note that review in the 
report.  The audiologist should then 
examine the veteran to determine if he 
has current hearing loss disability in 
accordance with the provisions of 
38 C.F.R. § 3.385.  

4.  The veteran then should be scheduled 
for an appropriate VA examination to 
determine the current severity of the 
service-connected ulcerative colitis.  In 
order to assist the examiner in providing 
the requested information, the claims 
folder should be made available for 
review prior to the examination.  The 
examiner should review the claim file and 
note that review in the report.  The 
examiner should determine the true 
severity of the ulcerative colitis and 
report on the frequency of exacerbations 
since discharge from active service.  The 
examiner should determine whether the 
veteran has malnutrition, anemia, liver 
abscess, or other debility from 
ulcerative colitis.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed in a legible report.  

5.  Following completion of the above, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Then, if any benefit sought on appeal 
remains denied, the veteran and his 
representative (if any) should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


